This is an appeal from the District Court from a judgment in favor of the respondent against the appellants Deuschle, on an alleged stop notice under the Mechanics Lien Law. The case shows the same deficiency discussed in the case of F. Bowden Company against the same defendants, 127 N.J.L. 464, namely, that there is no copy of the judgment record as required by rule 145 of this court. The statute provides (R.S. 2:32-2) "except where there is an express provision of law providing otherwise, the practice and procedure in the Circuit Courts shall, in so far as applicable, apply to the District Courts." In a Circuit Court appeal the pleadings and judgment thereon would constitute the record, and while ordinarily in a District Court there is only one pleading, namely a state of demand, that pleading is the basis of the judgment and an essential part of the record. The requirement has been pointed out many times in our decisions.Katzin v. Jenny, 74 N.J.L. 131; Hill v. Adams ExpressCo., Id. 338 (at p. 340); Nissel v. Swinley, Id. 344;Maccia v. Stanzione, 84 Id. 509; Galvin v. OstranderFire Brick Co., Id. 530, and cases cited.
For want of a proper state of the case the appeal will be dismissed, with costs. *Page 467